DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because; 
reference character “176” has been used to designate both the body of the coupling support and the body of the center support joiner in Figure 2.  
reference character “196” has been used to designate both the leading edge of the coupling support and the leading edge of the center support joiner in Figure 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that that the coupling support has two cavities separated by a “barrier”.  The term barrier has been previously used to refer to a headache rack type barrier between the box of the truck and the cab.  Use of the term “barrier” located within the coupling support is not supported in the specification and is confusing given the previous indication of what a barrier is.  It appears 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 7, 8, 11-17, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 10,160,371) in view of Green (US 2010/0072237).
Regarding Claim 1, Frost discloses a coupling support 105’’ (see Fig. 1F), a center support 106b, a bar extension 106a, and a base support 104, and wherein at least two of the components are detached from one another and at least two of the components are provided each with a respective first length that can be trimmed or cut down to a shorter second length before the components are assembled onto a pickup bed (tubes are trimmable).  It is unclear if Frost discloses the use of a non-circular cross-section.  Green discloses a modular system for a vehicle including non-circular cross-sections (square tube), and wherein the system is an unassembled modular system to be placed within packaging boxes to be delivered to the customer or local shop (see paragraphs 0015, 0084 and 0099).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the non-circular cross-section of Green in the tubes of Frost as a well-known and used alternative to the circular tube, and to package the rack into boxes for shipment such that consumers across the country would be able to receive the rack and then fit it to their own application.  The motivation is provided by Green.

Regarding Claim 8, the combination of Frost and Green discloses placing components of non-circular shape into one or more packaging boxes for shipment (Green), wherein Frost discloses the components are selected from; side supports 132’; joiner 130’; bar extensions 106a; and base supports 104; wherein the tubes of Frost are trimmable to length.
Regarding Claims 11, 16 and 17, Frost further discloses the use of two bar extensions 106a, 106c and a center support 106b to be placed into the shipping box.
Regarding Claim 12, Green discloses the use of stake pocket inserts to attach the rack to a truck bed.
Regarding Claims 13 and 21, Frost discloses the use of two coupling supports 105 to attach to the center support 106b (see Fig. 1F).
Regarding Claim 15, the combination of Frost and Green discloses assembling packaged components of non-circular shape from one or more packaging boxes for shipment (Green), wherein Frost discloses the components are selected from; side supports 132’; joiner 130’; bar extensions 106a; and base supports 104; wherein the tubes of Frost are trimmable to length.
Regarding Claim 23, the combination of Frost and Green discloses a first side support and a second side support (frost; 132’), each side support comprising a vertical portion, a lower base portion extending from the vertical .

Claims 2, 3, 9, 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost and Green as applied to claims 1 and 8 above, and further in view of Harrison (US 2015/0197202).
Regarding Claims 2, 9 and 18, Frost and Green does not appear to disclose the use of a barrier in the packaging.  Harrison discloses a barrier attached to first and second side supports of a truck rack (see Fig. 4).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the barrier of Harrison on the rack of Frost 
Regarding Claims 3, 10 and 19, Harrison includes two or more barrier sections (see Fig. 3) to adjust the width.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost and Green as applied to claim 1 above, and further in view of Derecktor (US 2008/0100075).
Regarding Claim 4, it is unclear if Frost discloses the use of an airfoil shape for the center support.  Derecktor discloses a truck rack, wherein the crossbar member 12 is an airfoil shape (see claim 4).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the airfoil shaped bar of Derecktor on the center support of Frost in order to increase fuel efficiency.  The motivation would be to have a less obtrusive shape that would enhance the fuel efficiency of the truck as well as having a shape less prone to creating high speed wind noise.
Regarding Claim 5, the airfoil shape of Derecktor has an angle relative to the lengthwise axis as an airfoil shape in non-planar (see Fig. 6).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON S DANIELS/Primary Examiner, Art Unit 3612